 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1409 
In the House of Representatives, U. S.,

June 14, 2010
 
RESOLUTION 
Expressing support for designation of June 20, 2010, as American Eagle Day, and celebrating the recovery and restoration of the bald eagle, the national symbol of the United States. 
 
 
Whereas, on June 20, 1782, the bald eagle was officially designated as the national emblem of the United States by the founding fathers at the Second Continental Congress;  
Whereas the bald eagle is the central image of the Great Seal of the United States;  
Whereas the image of the bald eagle is displayed in the official seal of many branches and departments of the Federal Government, including— 
(1)the Office of the President;  
(2)the Office of the Vice President;  
(3)Congress;  
(4)the Supreme Court;  
(5)the Department of the Treasury;  
(6)the Department of Defense;  
(7)the Department of Justice;  
(8)the Department of State;  
(9)the Department of Commerce;  
(10)the Department of Homeland Security;  
(11)the Department of Veterans Affairs;  
(12)the Department of Labor;  
(13)the Department of Health and Human Services;  
(14)the Department of Energy;  
(15)the Department of Housing and Urban Development;  
(16)the Central Intelligence Agency; and  
(17)the Postal Service;  
Whereas the bald eagle is an inspiring symbol of— 
(1)the spirit of freedom; and  
(2)the democracy of the United States;  
Whereas, since the founding of the Nation, the image, meaning, and symbolism of the bald eagle have played a significant role in the art, music, history, commerce, literature, architecture, and culture of the United States;  
Whereas the bald eagle is prominently featured on the stamps, currency, and coinage of the United States;  
Whereas the habitat of bald eagles exists only in North America;  
Whereas, by 1963, the population of bald eagles that nested in the lower 48 States had declined to approximately 417 nesting pairs;  
Whereas, due to the dramatic decline in the population of bald eagles in the lower 48 States, the Secretary of the Interior listed the bald eagle as an endangered species on the list of endangered species published under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1));  
Whereas caring and concerned individuals from the Federal, State, and private sectors banded together to save, and help ensure the recovery and protection of, bald eagles;  
Whereas, on July 20, 1969, the first manned lunar landing occurred in the Apollo 11 Lunar Excursion Module, which was named Eagle;  
Whereas the Eagleplayed an integral role in achieving the goal of the United States of landing a man on the Moon and returning that man safely to Earth;  
Whereas, in 1995, as a result of the efforts of those caring and concerned individuals, the Secretary of the Interior listed the bald eagle as a threatened species on the list of threatened species published under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1));  
Whereas, by 2007, the population of bald eagles that nested in the lower 48 States had increased to approximately 10,000 nesting pairs, an increase of approximately 2,500 percent from the preceding 40 years;  
Whereas, in 2007, the population of bald eagles that nested in the State of Alaska was approximately 50,000 to 70,000;  
Whereas, on June 28, 2007, the Secretary of the Interior removed the bald eagle from the list of threatened species published under section 4(c)(1) of the Endangered Species Act of 1973 (16 U.S.C. 1533(c)(1));  
Whereas bald eagles remain protected in accordance with— 
(1)the Act of June 8, 1940 (16 U.S.C. 668 et seq.) (commonly known as the Bald Eagle Protection Act of 1940); and  
(2)the Migratory Bird Treaty Act (16 U.S.C. 703 et seq.);  
Whereas, on January 15, 2008, the Secretary of the Treasury issued 3 limited edition bald eagle commemorative coins under the American Bald Eagle Recovery and National Emblem Commemorative Coin Act (Public Law 108–486; 118 Stat. 3934);  
Whereas the sale of the limited edition bald eagle commemorative coins issued by the Secretary of the Treasury has raised approximately $7,800,000 for the nonprofit American Eagle Foundation of Pigeon Forge, Tennessee to support efforts to protect the bald eagle;  
Whereas, if not for the vigilant conservation efforts of concerned Americans and the enactment of strict environmental protection laws (including regulations), the bald eagle would probably be extinct;  
Whereas the American Eagle Foundation has brought substantial public attention to the cause of the protection and care of the bald eagle nationally;  
Whereas November 4, 2010, marks the 25th anniversary of the American Eagle Foundation;  
Whereas the dramatic recovery of the population of bald eagles— 
(1)is an endangered species success story; and  
(2)an inspirational example for other wildlife and natural resource conservation efforts around the world;  
Whereas the initial recovery of the population of bald eagles was accomplished by the concerted efforts of numerous government agencies, corporations, organizations, and individuals;  
Whereas June 20, 2010, would be an appropriate date to designate as American Eagle Day; and 
Whereas the continuation of recovery, management, and public awareness programs for bald eagles will be necessary to ensure— 
(1)the continued progress of the recovery of bald eagles; and  
(2)that the population and habitat of bald eagles will remain healthy and secure for future generations: Now, therefore, be it  
 
That the House of Representatives— 
(1)supports the designation of American Eagle Day; 
(2)applauds the issuance of bald eagle commemorative coins by the Secretary of the Treasury as a means by which to generate critical funds for the protection of bald eagles; and 
(3)encourages— 
(A)educational entities, organizations, businesses, conservation groups, and government agencies with a shared interest in conserving endangered species to collaborate and develop educational tools for use in the public schools of the United States; and 
(B)the people of the United States to observe American Eagle Day with appropriate ceremonies and other activities. 
 
Lorraine C. Miller,Clerk.
